Case 2:20-cv-09091-PA-AS Document 45 Filed 08/10/21 Page 1 of 3 Page ID #:1872



 1   Rollin Ransom (State Bar No. 196126)
     rransom@sidley.com
 2   Lauren M. De Lilly (State Bar No. 301503)
     ldelilly@sidley.com
 3   Paula Salazar (State Bar No. 327349)
     psalazar@sidley.com
 4   SIDLEY AUSTIN LLP
     555 West Fifth Street
 5   Los Angeles, CA 90013
     Telephone: (213) 896-6000
 6   Facsimile: (213) 896-6600
 7   Attorneys for Defendant Thrive
     Causemetics, Inc.
 8
 9
10                             UNITED STATES DISTRICT COURT

11                            CENTRAL DISTRICT OF CALIFORNIA

12
13   THRIVE NATURAL CARE, INC.                   Case No. 2:20-cv-9091-PA-AS

14               Plaintiff,                      DECLARATION OF NED A.
                                                 MENNINGER IN SUPPORT OF
15         v.                                    PLAINTIFF THRIVE NATURAL
                                                 CARE, INC.’S APPLICATION FOR
16   THRIVE CAUSEMETICS, INC.,                   LEAVE TO FILE UNDER SEAL

17               Defendant.

18
19
20
21
22
23
24
25
26
27
28

     DECLARATION OF NED A. MENNINGER IN SUPPORT OF PLAINTIFF THRIVE NATURAL CARE,
                   INC.’S APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:20-cv-09091-PA-AS Document 45 Filed 08/10/21 Page 2 of 3 Page ID #:1873



 1                        DECLARATION OF NED A. MENNINGER
 2          I, Ned A. Menninger, declare and state as follows:
 3          1.      I am the Chief Financial Officer of Thrive Causemetics, Inc. (“TCI”), the
 4   Defendant in the above-captioned action. I make this declaration in support of sealing
 5   certain documents and information designated as confidential by TCI and filed under
 6   seal by Plaintiff Thrive Natural, Inc. (“Plaintiff”) in connection with Plaintiff’s
 7   Motion for Partial Summary Judgment (“Motion”) (ECF No. 40). I have personal
 8   knowledge of the facts stated in this declaration, and I would and could testify as to
 9   them if called as a witness in this action.
10          2.      TCI has produced certain of its financial and strategic business
11   information in response to Plaintiff Thrive Natural Care, Inc.’s discovery requests in
12   this action.
13          3.      TCI’s financial information produced in this action, as reflected in
14   Exhibits 3 through 8 to the Declaration of Stephen McArthur in support of Plaintiff’s
15   Application to Seal (“McArthur Sealing Declaration”) (ECF No. 34) and in Plaintiff’s
16   corresponding summary judgment filings, is non-public and includes details
17   concerning TCI’s revenue (totals, and by product or product category), costs,
18   operating expenses, and net income from 2018 through May of 2021.
19          4.      TCI’s strategic business information produced in this action, as reflected
20   in Exhibits 1 and 2 to the McArthur Sealing Declaration and in Plaintiff’s
21   corresponding summary judgment filings, is non-public and includes detailed
22   information concerning adword performance metrics, investor or business partner
23   pitch decks, and product launch details.
24   ///
25   ///
26   ///
27
28
                                                   -2-
      DECLARATION OF NED A. MENNINGER IN SUPPORT OF PLAINTIFF THRIVE NATURAL CARE,
                    INC.’S APPLICATION FOR LEAVE TO FILE UNDER SEAL
Case 2:20-cv-09091-PA-AS Document 45 Filed 08/10/21 Page 3 of 3 Page ID #:1874
